Citation Nr: 1549196	
Decision Date: 11/20/15    Archive Date: 11/25/15

DOCKET NO.  11-25 122	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to referral of service-connected tinea versicolor, hallux rigidus, right, post-operative status, and hallux rigidus, left, for consideration by the Director, Compensation and Pension Service of an extraschedular disability rating.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel



INTRODUCTION

The Veteran had active service from September 1982 to October 1986.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a November 2009 rating decision of the Chicago, Illinois, regional office (RO) of the Department of Veterans Affairs (VA).  In that rating decision, the RO also denied the Veteran's claims for increased evaluations for hallux rigidus of each foot.  The Veteran did not appeal that determination.  These disabilities are considered herein only for the purposes of extraschedular referral.

On August 20, 2014, the Board issued a decision in which it (1) denied entitlement to an evaluation greater than 10 percent for tinea versicolor prior to December 10, 2010, (2) granted a 60 percent evaluation for tinea versicolor for the period from December 10, 2010, to May 16, 2012, (3) denied entitlement to an evaluation in excess of 10 percent for tinea versicolor for the period May 17, 2012, to June 16, 2013, (4) denied entitlement to an evaluation in excess of 60 percent for tinea versicolor for the period beginning June 17, 2013, and (5) denied entitlement to an extension  of a temporary total evaluation for convalescence beyond July 31, 2010.  The Veteran appealed that decision to the U.S. Court of Appeals for Veterans Claims (Court), only to the extent that it denied referral of his claim for consideration of an extraschedular evaluation pursuant to 38 C.F.R. § 3.321.

In September 2015, the Court granted a joint motion for partial remand (JMR) of the Veteran and the Secretary of Veterans' Affairs (the Parties), partially vacated the August 2014 decision and remanded the case for actions consistent with the terms of the JMR.  

In the JMR the parties agreed that the Veteran contested only the denial of extraschedular referral, and asked the Court not to disturb the remaining findings by the Board, effectively affirming the Board's decision on those issues.  

The Parties agreed that the Court should vacate that portion of the Board's decision denying referral for consideration of an extraschedular rating and remand for consideration of the combined effect of all of the Veteran's service connected disabilities pursuant to the holding in Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), notably decided two weeks prior to the date the Board issued its decision.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As noted above, the Parties agreed that the Court should vacate that portion of the Board's decision denying referral for consideration of an extraschedular rating and remand for consideration of the combined effect of all of the Veteran's service connected disabilities.  In the JMR reflecting this agreement, it is indicated that the medical evidence reflects that Appellant's feet are affected by both the tinea versicolor and hallux rigidus, and that Appellant specifically expressed concern that
both his tinea versicolor and hallux rigidus conditions affected his ability to walk.

The parties pointed out that in Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir.
2014), the United States Court of Appeals for the Federal Circuit held that the "plain language of § 3.321(b)(1) provides for referral for extra-schedular consideration based on the collective impact of multiple disabilities."  The parties agreed that remand was required in order for the Board to apply the Federal Circuit's holding in Johnson. 

Under the circumstances, the Board concludes that a VA examination is necessary to address the claim, as the current medical evidence of record is insufficient to address this question.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (if the medical evidence of record is insufficient, the Board is free to supplement the record by seeking an advisory opinion or ordering a medical examination).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the impact of his service-connected tinea versicolor on his ability to walk.  The claims file should be made available to the examiner, and the examiner should note that it has been reviewed.  Any tests or studies deemed necessary should be conducted.  An attempt should be made to schedule the examination during a flare-up of the skin disability.  

The examiner is specifically asked to comment on the combined effects of the Veteran's service-connected tinea versicolor and hallux rigidus.  Of particular interest is whether, when there is itching due to the Veteran's tinea versicolor, is there additional impairment with walking on top of what is experienced due to the hallux rigidus.  Attention in this regard is directed to the December 2010 VA primary care note indicating that the Veteran reported that both his feet conditions cause interference with walking.  

All opinions must be accompanied by an explanation of the underlying reasons for the conclusion.  If the examiner is unable to reach an opinion without resort to speculation, he or she should explain the reasons for this inability and comment on whether any further tests, evidence or information would be useful in rendering an opinion.

2.  Then, after conducting any additional indicated development, readjudicate the claim currently on appeal.  If the benefits sought on appeal remain denied, issue a Supplemental Statement of the Case to the Veteran and his representative and provide them an appropriate period of time to respond before this case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

